Exhibit 10-rr CINGULAR WIRELESS LONG TERM COMPENSATION PLAN (As Amended and Restated Effective as of November 1, 2007) 1.0Purpose. The purpose of the Cingular Wireless Long Term Compensation Plan (the “Plan”) is to provide Executives and Non-Executives with long term compensation as set forth in the Plan and subject to additional objectives and requirements that may be determined and set forth by the Administrator. The Plan, originally effective January 1, 2002, was amended and restated in its entirety effective January 1, 2003, and January 1, 2004, and is further amended and restated in its entirety effective January 1, 2005 as set forth herein. 2.0Definitions. Each term set forth in this Section 2.0 shall have the respective meaning set forth opposite such term for purposes of this Plan, and when the defined meaning is intended the term is capitalized. “Administrator” means the Board, the Compensation Committee, or the Company Administrator, as applicable. “AT&T” means AT&T Inc. “Award” means a final award payable under Section 6.0 following approval by the
